 1
 2
 3
 4
 5
 6
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11                                                    )   Case No. 1:20-CV-01213-EPG
     MARGARITA V. LUNA,                               )
12                                                    )   PLAINTIFF’S UNOPPOSED MOTION
                    Plaintiff,                        )   FOR SECOND EXTENSION OF TIME
13                                                    )   AND ORDER
            vs.                                       )
14                                                    )   (ECF No. 16)
     ANDREW SAUL,                                     )
15   Commissioner of Social Security,                 )
                                                      )
16                                                    )
                    Defendant.                        )
17                                                    )
                                                      )
18                                                    )
                                                      )
19
20
21          Plaintiff moves for a 1-day extension of time from June 16, 2021 to June 17, 2021, to

22   serve Defendant with Plaintiff’s Confidential Letter Brief. All other dates in the Court’s

23   Scheduling Order shall be extended accordingly.

24          This is Plaintiff’s second request for an extension of time. Good cause exists. Counsel

25   for Plaintiff completed the letter brief draft and marked the task as completed. However,

26   Counsel failed to deliver the letter brief to defendant. The marking of the task as complete was a

27   deviation of Counsel’s normal procedure of completing briefs which requires marking the task as

28   completed after submission or delivery of the document. Counsel for Plaintiff apologizes to



                                                  1
 1   Defendant and to the Court for this oversight. Defendant does not object to this one-day
 2   extension request.
 3
                                          Respectfully submitted,
 4
 5   Dated: June 17, 2021         PENA & BROMBERG, ATTORNEYS AT LAW

 6
                                      By: /s/ Jonathan Omar Pena
 7
                                         JONATHAN OMAR PENA
 8                                       Attorneys for Plaintiff

 9
10
     Dated: June 17, 2021         PHILLIP A. TALBERT
11                                      Acting United States Attorney
                                        DEBORAH LEE STACHEL
12                                      Regional Chief Counsel, Region IX
13                                      Social Security Administration

14
                                      By: */s/ Chantal Jenkins
15                                       Chantal Jenkins
16                                       Special Assistant United States Attorney
                                         Attorneys for Defendant
17                                       (*As authorized by email on June 17, 2021)
18
19
20
21
22
23
24
25
26
27
28



                                                 2
                                                  ORDER
 1
 2          Based on the above grounds, Plaintiff has established good cause for a one-day
 3   extension to serve Defendant with Plaintiff’s Confidential Letter and IT IS HEREBY
 4   ORDERED that the motion for extension (ECF No. 16) is granted. Plaintiff shall serve
 5   Defendant with Plaintiff’s Letter Brief no later than July 17, 2021. All other deadlines in
 6   the Court’s scheduling order are extended accordingly.
 7
 8
 9   IT IS SO ORDERED.

10
        Dated:     June 17, 2021                               /s/
11                                                      UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
